DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation “wherein the fluid applied to the UV reactor via the input of the flow chamber, when passing the inlet cone in combination with a flow guide located in said inlet cone, is applied a uniform helical flow path in an extent that all the fluid applied to the UV reactor, within the operation range of the UV reactor, at least passes at least one UV-lamp at a distance to receive at least a prescribed Reduction UV radiation dose related to the UV reactor, during passing of the fluid inside the UV reactor” which renders the claim vague and indefinite because it is unclear as to what particular function or structurally limitation is intended to be included or excluded by the claim language.  

Claim 5 recites the limitation “the inlet cone has a flow guide.” However, claim 3 already defines that the inlet cone has a flow guide. Thus, it is unclear whether claim 5 is reciting an additional flow guide separate from the flow guide defined in claim 3. It appears claim 5 seems to be describing the same flow guide defined in claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 201545720) in view of Wong (US 6,657,205).
Regarding claims 1-8 and 15-18, the reference Tank et al. discloses a UV reactor comprising a longitudinal flow chamber (9) having a longitudinal center axis, an input (1) for entry of fluid in the flow chamber, and an output (10) for fluid to exit the flow chamber, where at least the input of the flow chamber comprises an inlet pipe followed by an inlet cone (2) which as a part of the flow chamber increases the cross section of the channel from the inlet pipe to a cross section of the longitudinal flow chamber of UV reactor, the UV reactor having at least one longitudinal UV-lamp (7) parallel to but not coinciding with the longitudinal center axis, and where the UV-lamp (7) is arranged such that fluid can flow along a flow path from the input (1) to the output (10) via the flow chamber (9), and so that fluid flowing along the flow path can be exposed to UV-radiation as it flows from the input to the output to receive a Reduction UV dose (see Machine Translation, paras. [0024]-[0025]; Fig. 1). The reference Tank et al. is, however, silent with respect to providing a flow guide in the inlet cone (2) so as to impart a helical flow to the fluid as it flows along the flow path from the input (1) to the output (10) of the UV reactor. The reference Wong teaches a turbine-boosted UV reactor (1) in which fluid flowing through the UV reactor for UV treatment is imparted to form a whirlpool rotating at a high speed as it flows along a flow path from an input (11) to an output (12) of the UV reactor in order to enhance the sterilization effect and reduce the frequency for maintenance of the UV reactor (see Abstract; col. 3, line 46 to col. 4, line . 
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 10 March 2022 have been fully considered but they are not persuasive. 
In reply to the rejection of claim 1 under 35 U.S.C. 112(b), applicant argues that the Office action has not provided any rational as to why the identified claim language in claim 1 is unclear, and asserts that the claim is clear.
The examiner respectfully disagrees. It is the examiner’s position that the limitation recited in claim 1 “wherein the fluid applied to the UV reactor via the input of the flow chamber, when passing the inlet cone in combination with a flow guide located in said inlet cone, is applied a uniform helical flow path in an extent that all the fluid applied to the UV reactor, within the operation range of the UV reactor, at least passes at least one UV-lamp at a distance to receive at least a prescribed Reduction UV radiation dose related to the UV reactor, during passing of the fluid inside the UV reactor” is vague and indefinite because it is unclear as to what particular function or structurally limitation is intended to be included or excluded by the claim language.
To the extent that the above identified claim language is understood in view of the originally filed specification and drawings, it has been construed to mean that, as compare to a prior art UV reactor identified in the specification, the fluid charged into the claimed UV reactor via the input is imparted to flow in a uniform helical flow path inside the UV reactor due to a provision of a flow guide located in the inlet cone such that all the fluid supplied to the UV reactor passes at least one UV-lamp to receive a prescribed UV radiation dose. 
. 

    PNG
    media_image1.png
    729
    657
    media_image1.png
    Greyscale
 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference Wong teaches a turbine-boosted UV reactor (1) in which fluid flowing through the UV reactor for UV treatment is imparted to form a whirlpool rotating at a high speed as it flows along a flow path from an input (11) to an output (12) of the UV reactor in order to enhance the sterilization effect and reduce the frequency for maintenance of the UV reactor (see Abstract; col. 3, line 46 to col. 4, line 24; Figs. 1-12A). The reference Wong teaches that in order to impart a whirlpool rotating flow to the fluid, a flow guide (33) comprising a plurality of curved turbine blades (32, 35) arranged on a ring support may be position in an inlet section of the UV reactor (see col. 3, lines 46-67; Figs. 1-2). Thus, the examiner asserts that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774